DETAILED ACTION
This is the Office action based on the 16681246 application filed November 12, 2019, and in response to applicant’s argument/remark filed on February 23, 2021.  Claims 1-7 and 10-17 are currently pending and have been considered below.  Applicant’s cancellation of claims 8-9 and 18-21, and withdrawal of claims 13-17 acknowledged.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
In the Requirement for Restriction/Election filed August 12, 2020, it is required Applicant to elect between the distinct species A and B.  In the Response to Election/Restriction filed October 12, 2020, Applicant failed to elect a species as required.  During the Examiner initiated interview on December 18, 2020, which is filed January 7, 2021, Applicant elected, with traverse, species A.   Therefore, claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a 
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “An etching solution suitable for the selective removal of polysilicon over silicon oxide from a microelectronic device, which comprises:water; about 0.5 wt% to about 7 wt% neat of at least one quaternary ammonium hydroxide compound selected from the group of ethyltrimethyl ammonium hydroxide (ETMAH) and tetramethyl ammonium hydroxide (TMAH); about 15 wt% to about 20 wt% of at least one alkanolamine compound; about 50 wt% to about 59.5 wt% of at least one water-miscible organic solvent selected from the group of ethylene glycol (EG) and propylene glycol (PG);about 0.1 wt% to about 3 wt% of at least one nitrogen containing compound selected from the group of 8- hydroxyquinoline (8-HQ), 3,4-toluenediamine, 1-(2-aminoethyl) piperazine, 1 H-pyrazole, 4-isopropylaniline, benzimidazole, 8-hydroxy-2-methylquinoline and pentamethyldiethylenetriamine (PMDETA); and optionally, a surfactant”.            However, the species “(t)he at least one nitrogen containing compound is selected from aniline, 3,4-(Methylenedioxy)aniline, Aniline-2-sulfonic acid, N-(2-Flydroxyethyl)aniline, 4-(trifluoromethyl)aniline, 4-(Methylthio)aniline, 3-(Methylthio)aniline, 3-(1-Aminoethyl)aniline, 4-(Octyloxy)aniline, 4-(piperidin-1-ylmethyl)aniline, p-Toluidine, n-ethyl 4-Fluoroaniline, 4-lsopropylaniline, 4-Nitroaniline, p-Anisidine, 4-Chloroaniline, 4-lodoaniline, Methyl 4-aminobenzoate, N,N-Diethyl-p-phenylenediamine, N,N-Dimethyl-p-phenylenediamine o-Phenylenediamine, N-Phenylethylenediamine, m-Phenylenediamine, p-Phenylenediamine, 4,5-Dimethyl-1,2-Applicant is required to delete 3,4-toluenediamine, 1-(2-aminoethyl) piperazine, 1 H-pyrazole, 4-isopropylaniline, benzimidazole, 8-hydroxy-2-methylquinoline from claim 1.  For the purpose of examining these compounds will not be considered.  It is noted that 3,4-toluenediamine is another name for 3,4-Diaminotoluene.
 Claim 6 objected to because it has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no 

 Claim Interpretations
Examiner acknowledges that Claims 10, 11 and 12 have been amended to delete all sub-species that are in the unelected species, except for 8-hydroxyquinoline.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 2, 4, 6, 7 and 11 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (U.S. PGPub. No. 20170145311), hereinafter “Liu”:
--Claims 1, 2, 4, 6, 7, 11: Liu teaches an etching composition for silicon etching ([0002, 0010-0018]), comprising water;a water-miscible organic solvent, such as ethylene glycol ([0051]), at a concentration of preferably about 0 wt.% - about 60 wt.%, such as 54 wt.% ([0053]);an amine compound, preferably monoethanoamine ([0020, 0044]), at a concentration of about  0 wt.% - about 21 wt.% ([0045]);a chelating agent, such as 8-hydroxyquinoline ([0075]), at a concentration of about 0.5 wt.% - about 5 wt.% ([0076]);ETMAH ([0040]), at a concentration of about 1 wt.% - about 7 wt.% ([0041]).      Alternately, although Liu does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use an etching composition comprising the above components from the list of possible components taught by Liu in the absence of an unexpected result.      It is noted that the above chemical compounds and ranges read on the ranges recited in claims 1, 2, 4, 6, 7, 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 and 5 rejected under 35 U.S.C. 103 as obvious over Barnes et al. (U.S. PGPub. No. 20080076688), hereinafter “Barnes”, in view of Egbe (U.S. PGPub. No. 20110034362), hereinafter “Egbe”:
--Claims 1, 3, 5: Barnes teaches a cleaning composition for post-etch residues ([0001]), comprisingquarternary bases, such as TMAH ([0112]), at a concentration of about 0.001 wt.% to about 20 wt.% ([0102]);amines, such as monoethanolamine,  at a concentration of about 0.001 wt.% to about 25 wt.% ([0102]), wherein the amines may further include pentamethyldiethylenetriamine (PMDETA) at a concentration of 0.01 wt.% to about 20 wt.% ([0158]);a complexing agent, such as ethylene glycol, at a concentration of about 0 wt.% to about 10 wt.% ([0102]);a solvent, such as water, ([0136]) and a co-solvent ([0115]) to the balance; and.        Barnes fails to teach the composition comprising about 50-59.5 wt.% of ethylene glycol and/or propylene glycol.        Egbe, also directed to a cleaning composition for post-etch residues ([0010]) comprising TMAH ([0014]), monoethanolamine ([0011-0013]) and a solvent, teaches that the solvent may comprise water and a water-miscible organic co-solvent [0008]), such as a (C1-C20)alkane diols, such as propylene glycol ([0012]), wherein the 

Claim 10 rejected under 35 U.S.C. 103 as obvious over Barnes in view of Egbe as applied to claim 3 above, and further in view of Barnes’214:
--Claim 10: Barnes modified by Egbe teaches the invention as above.  Barnes modified by Egbe fails to teach that the amine may comprise 8-hydroxyquinoline.    Barnes’214, also directed to a cleaning composition for etch residues, teaches that the composition may comprise an amine to chelate the etch residue, wherein the chelators may be PMDETA or 8-hydroxyquinoline ([0039]).    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use 8-hydroxyquinoline as an equivalent substitution for PMDETA in the invention of Barnes modified by Egbe because Barnes’214 teaches that 8-hydroxyquinoline may be effective as an equivalent substitution for PMDETA. 
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered as follows:-- Applicant’s argument that the amendment has overcome the rejection under the ground of nonstatutory double patenting described in the previous Office action is persuasive.  This rejection is withdrawn
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713